Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the claims received on 10/24/2022. 

Examiner's Recommendations
The following are suggestions for the Applicants to overcome the rejections in the current office action; however, an additional search would be required in order to determine allowability; the Applicants are requested to please match the terminology of the dependent claims according to the independent claims:
1. (Amended) An access control method applied to a terminal, comprising: 
determining, by a network side device, access information of the terminal, wherein the access information comprisesan access category and public land mobile network (PLMN) information;

generating, by the network side device, an access control parameter indicating, for the access information of the terminal, whether an access request is barred or not;
generating, by the network side device, a first system message which carries the access control parameter;
generating, by the network side device, a second system message which omits the access control parameter and carries a common access parameter;
broadcasting, by the network side device, the first system message and the second system message;
performing, by the terminal, a first operation in response to receiving the first system message ; and 
performing, by the terminal, a second operation in response to receiving the second system message.
8. (Amended) A terminal, comprising: a memory, a processor, and a program stored in the memory and executable on the processor, wherein the program, when executed by the processor, causes the terminal to implement: 
determining, by a network side device, access information of the terminal, wherein the access information comprisesan access category and public land mobile network (PLMN) information;

generating, by the network side device, an access control parameter indicating, for the access information of the terminal, whether an access request is barred or not;
generating, by the network side device, a first system message which carries the access control parameter;
generating, by the network side device, a second system message which omits the access control parameter and carries a common access parameter;
broadcasting, by the network side device, the first system message and the second system message;
performing, by the terminal, a first operation in response to receiving the first system message ; and 
performing, by the terminal, a second operation in response to receiving the second system message.

Claim Interpretation
"And/or": Independent claims 1 and 8 use the expression "and/or". The specification mentions "and/or" in par. 114, 120, without providing a definition. According to a Patent Board Decision for application number 11/565,411, mailed on 1/3/2014, page 4, the meaning of "and/or" is the same as "or". Therefore, claimed "and/or" is interpreted as "or". 
"Or": The claim term "or" is interpreted as a separation between alternative requirements as described by MPEP 2117 and 2173.05(h). In a claim limitation, everything which is separated by the term "or" are alternative requirements, or "options". A consultation was made to the specification to verify whether there is a definition for "or", but there is no such definition.
A is “associated with” B: The specification mentions the claim term "associated with" in par. 25, 32-34, without providing a definition. Therefore, claimed "associated with" is very broad, and can be met by any type of association in a reference; for example, A can be associated with B merely because A and B are both mentioned in a same reference.
A is "not associated with” B: The specification mentions the claim term "not associated with" in par. 38, 55, 60, without providing a definition. Therefore, claimed "not associated with" is very broad, and is met by any example of absence of an association in a reference; for example, A can be "not associated with" B merely because a reference mentions A in a drawing, without clearly establishing an association with B.
The claims are interpreted as follows: 
1. (Amended) An access control method applied to a terminal, comprising: 
determining access information of the terminal, wherein the access information comprises at least one of an access category and (the claim requirements after "and" are alternative to the requirements already met by prior art, as explained in MPEP 2173.05(h) "alternative limitations") public land mobile network (PLMN) information (claimed "public land mobile network (PLMN) information" does not have weight, because the previous alternative has been met); 
receiving a first system message and/or a second system message (claimed "and/or" is the same as "or"; only the second "alternative" will be addressed in the 103 analysis, i.e., claimed "second system message") broadcast by a network side device, wherein (this wherein clause does not have patentable weight – see MPEP 2111.04 – no weight is given from here until the end of this limitation) the first system message (no weight is given to "first system message does not carry…" because of the wherein clause, and because the second system message is met by prior art) does not carry an access control parameter or carries at least one access control parameter, each of the at least one access control parameter (this "access control parameter" isn't a claim requirement, because it belongs to the first system message, which is not required, because the second system message has been met) is associated with at least one piece of access information and is not associated with (which means, the access control parameter is not associated with…) the access information of the terminal, and the first system message (no weight is given to "first system message" because the second system message has been met by prior art) or the second system message (the first and second system messages here are not required, because they belong to the wherein clause, and the wherein clause does not have weight) carries a common access control parameter that is not associated with the access information of the terminal; and 
performing a specific operation in response to receiving the first system message (no weight is given to "first system message" because the second system message has been met by the prior art) and/or the second system message.
Regarding the wherein clause "wherein the first system message does not carry an access control parameter or carries at least one access control parameter, each of the at least one access control parameter is associated with at least one piece of access information and is not associated with the access information of the terminal, and the first system message or the second system message carries a common access control parameter that is not associated with the access information of the terminal" in method claim 1, this wherein clause does not have patentable weight – see MPEP 2111.04: “however, the court noted (quoting Minton v. National Association of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a ‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’ Id.” The third limitation requires performing a specific operation in response to receiving a message; however, performing the specific operation doesn't depend on the contents of the message, which are described in the wherein clause; therefore, the contents of the wherein clause aren't related to the method claim as a whole. In order to have patentable weight, it would be necessary to positively recite the contents of the wherein clause, as in the suggested examiner amendment.
Regarding nonfunctional descriptive material "wherein the first system message does not carry an access control parameter or carries at least one access control parameter, each of the at least one access control parameter is associated with at least one piece of access information and is not associated with the access information of the terminal, and the first system message or the second system message carries a common access control parameter that is not associated with the access information of the terminal" in method claim 1 and in product claim 8, this limitation does not have patentable weight as explained by MPEP 2111.05 "Functional and Nonfunctional Descriptive Material": “To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated”. The third limitation requires performing a specific operation in response to receiving a message; however, performing the specific operation doesn't depend on the contents of the message, which are described in the nonfunctional descriptive material; therefore, the contents of the wherein clause are not related to the method claim as a whole, and the claim fails to establish a functional relationship between the nonfunctional descriptive material and the claimed product; therefore, the nonfunctional descriptive material does not have weight; in order to have patentable weight, it would be necessary to positively recite every claimed step, as shown in the suggested examiner amendment.
2. (Original) The method according to claim 1, wherein the performing a specific operation comprises: performing the specific operation according to a preset rule, wherein the preset rule is used to instruct the terminal to allow initiation of an access request for the access information; or (the claim limitations after "or" are alternative to performing a specific operation) instruct the terminal to bar initiation of an access request for the access information; or instruct the terminal to apply an access control parameter agreed by a protocol to determine whether an access request for the access information is barred or not.
3. (Amended) The method according to claim 1, wherein the performing a specific operation comprises: determining, based on a first access control parameter, whether an access request for the access information is barred or not, wherein the first access control parameter is not associated with the access information of the terminal; or (the claim limitations after "or" are alternative to the first determining step) determining, based on a second access control parameter, whether an access request for the access information is barred or not, wherein the second access control parameter is associated with the access information of the terminal.
4. (Amended) The method according to claim 3, wherein the first access control parameter (the first access control parameter is not required, because the second access control parameter has been met by the prior art) is one of the at least one access control parameter; or (the claim limitations after "or" are alternative to the first access control parameter) the common access control parameter.
5. (Amended) The method according to claim 4, wherein the common access control parameter is an access control parameter pre-configured in the terminal; or (the claim limitations after "or" are alternative to the common access control parameter) the common access control parameter carried in the first system message; or the common access control parameter carried in the second system message received by the terminal, wherein the second system message is different from the first system message.
8. (Amended) The limitations of claim 8 are similar to the limitations of claim 1, and are interpreted like claim 1.
14. (Amended) A non-transitory computer readable storage medium (the specification never mentions "non-transitory" until claim 14; the specification does mention "computer readable storage medium" in par. 124 and 131, without redefining "computer readable storage medium"; therefore, all transitory embodiments are excluded, and claim 14 is eligible under 35 USC 101), wherein the computer readable storage medium (this "computer readable storage medium" is the same "non-transitory computer readable storage medium" previously mentioned in the same claim 14) stores a program, and the program, when executed by a processor, implements the steps in the access control method according to claim 1.

Response to Arguments
Applicants’ arguments with regards to claims and rejection analysis have been fully considered, but they are not persuasive.
Argument 1: Applicants argue from page 8 par. 4 to page 9 par. 3, as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Examiner’s response to Argument 1: The Examiner respectfully disagrees with Applicants’ argument, because in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “a piece of access information other than, i.e., outside the access information of the terminal”) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the specification supports different embodiments, and the amendments did not clarify the claims. Independent claims 1, 8 recite the following: (a) determining access information of the terminal, wherein the access information comprises… (b) receiving… or carries at least one access control parameter, each of the at least one access control parameter is associated with at least one piece of access information and is not associated with… Limitations (a) and (b) together render the claims indefinite, because they are ambiguous, having more than one reasonable interpretation alternatives: 1st interpretation: claimed "at least one piece of access information" in (b) refers back to the same access information determined in (a); in this case, the meaning would be "… or carries at least one access control parameter, each of the at least one access control parameter is associated with at least one piece of the determined access information of the terminal…"; this interpretation has support in the specification, par. 45 in reference to Fig. 2 step 201, "determine access information of the terminal" and par. 49 in reference to Fig. 2 step 202, "each of the at least one access control parameter is associated with at least one piece of access information…", which could be the same access information determined in the previous step 201 of the same flowchart of Fig. 2. 2nd interpretation: claimed "at least one piece of access information" in (b) doesn't refer back to the access information determined in (a); in this case, the meaning would be "(a) determining a first access information of the terminal, wherein the first access information comprises… (b) receiving… or carries at least one access control parameter, each of the at least one access control parameter is associated with at least one piece of a second access information and is not associated with…"; this interpretation has support in Fig. 5 of the drawings, where par. 132 describes a piece of access information without a determining step, so the "access information" may refer to "access information" in an embodiment different from Fig. 2 or Fig. 5, for example, "access information" mentioned in par. 112 in reference to Fig. 3, or in any other embodiment. Adding "…and is not associated with the access information" in the latest response does not resolve the ambiguity, because "not associated" is very broad, and "not associated" refers to the access control parameter, not to the "access information" which has ambiguous meaning. Adding the terms "first", "second" before "access information" would not raise a new matter issue, because the specification mentions "access information" in several embodiments. As previously demonstrated, a consultation to the specification does not resolve the above-mentioned ambiguity. Therefore, claims 1-6, 8-14 are ambiguous, and their metes and bounds are not clearly and precisely defined – Claims 2-6, 9-14 depend upon claims 1, 8, therefore they incorporate all limitations of claims 1, 8, and are therefore indefinite for the same reasons. For purposes of examination, the broadest reasonable interpretation is alternative 1; the Examiner recommends amending the claims as described in the Examiner's Recommendations.


Argument 2: Applicants argue, from page 9 par. 4 to page 10 par. 3, as follows:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Examiner’s response to Argument 2: The Examiner respectfully disagrees with Applicants’ argument, because in response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Fan et al (publication number 2016/0345357), hereinafter Fan, teaches determining access information of the terminal (claimed "access information of the terminal" equates to Fan's "access control parameters" determined in Fan par. 61 in reference to Fig. 2, S210: "access control parameters may be determined based on several factors, for example, a load level…"; Fan teaches determining Fan's "access control parameters" also in par. 76, 79, 80, 85, 87, 88), wherein the access information comprises at least one of an access category (claimed "access category" equates to Fan's "two types of D2D based access modes" explained in Fan par. 61 in reference to Fig. 2, S210: "there are two types of D2D based access modes, i.e. contention free (CF) and contention based (CB). The above access control parameter(s) may be provided either for a D2D contention free access or for a D2D contention based access", also explained in Fan par. 95) and (the claim requirements after "and" are alternative to the requirements already met by prior art, as explained in MPEP 2173.05(h) "alternative limitations") public land mobile network (PLMN) information (claimed "public land mobile network (PLMN) information" does not have weight, because the previous alternative has been met).

Argument 3: Applicants argue, from page 10 par. 4 to page 11 par. 3, as follows:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Examiner’s response to Argument 3: The Examiner respectfully disagrees with Applicants’ argument, because in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “an access control parameter… is not carried in the system message…” "reducing a possibility that the operation of the terminal us uncontrollable, and improving service experience…" "…how to determine whether an access request… is allowed or barred…") are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, Fan teaches receiving a first system message and/or (claimed "and/or" is the same as "or"; only the second "alternative" will be addressed in the 103 analysis, i.e., claimed "second system message") a second system message (claimed "second system message" equates to Fan's "system information block (SIB)" received by the user equipment (UE) in par. 62, 63, in reference to Fig. 2 S211; most examples in Fan relevant to the instant case mention "SIB2") broadcast by a network side device, wherein (this wherein clause does not have patentable weight – see MPEP 2111.04 – no weight is given from here until the end of this limitation) the first system message (no weight is given to "first system message does not carry…" because of the wherein clause, and because the second system message is met by prior art) does not carry an access control parameter or carries at least one access control parameter (no weight is given to "first system message" because the second system message has been met by prior art; however, in case the Applicants decide to positively recite this feature, Fan teaches a "first system message" in par. 71 "SIB14" which carries one access control parameter "barring bitmap", which is associated with a piece of access information "access class" also in par. 71), each of the at least one access control parameter is associated with at least one piece of access information (no weight is given to "each of the at least one access control parameter" because it belongs to the "optional" first system message; however, in case the Applicants decide to positively recite this feature, Fan teaches a "first system message" in par. 71 "SIB14" which carries one access control parameter "barring bitmap", which is associated with a piece of access information "access class" also in par. 71) and is not associated with the access information of the terminal (no weight is given to "and is not associated with…" because it refers to the optional first system message), and the first system message (no weight is given to "first system message" because the second system message has been met by prior art; however, in case the Applicants decide to positively recite this feature, Fan teaches a "first system message" in par. 71 "SIB14") or the second system message (the first and second system messages here are not required, because they belong to the wherein clause, and the wherein clause does not have weight) carries a common access control parameter (even though this second system message is mentioned in a wherein clause, which doesn't have weight, claimed "second system message" equates to Fan's "SIB2" in Fan par. 70; claimed "common access parameter" equates to Fan's "barring factor" carried in SIB2 in Fan par. 70); and performing a specific operation in response to receiving the first system message (no weight is given to "first system message" because the second system message has been met by the prior art) and/or the second system message (claimed "performing a specific operation in response to receiving the second system message" equates to Fan Fig. 2, where in S211 the UE receives a SIB message, and in S230 the UE initiates a D2D based access, i.e. performs a specific operation, based on a barring factor carried in SIB2, after having received SIB2 as explained in Fan par. 70, 71).

Argument 4: Applicants argue, from page 11 par. 4 to page 12 par. 1, as follows:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


Examiner’s response to Argument 4: The Examiner respectfully disagrees with Applicants’ argument, because the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In this case, the claims recite "or" several times. The claim term "or" is interpreted as a separation between alternative requirements as described by MPEP 2117 and 2173.05(h). In a claim limitation, everything which is separated by the term "or" are alternative requirements, or "options". A consultation was made to the specification to verify whether there is a definition for "or", but there is no such definition. Regarding nonfunctional descriptive material "wherein the first system message does not carry an access control parameter or carries at least one access control parameter, each of the at least one access control parameter is associated with at least one piece of access information and is not associated with the access information of the terminal, and the first system message or the second system message carries a common access control parameter that is not associated with the access information of the terminal" in method claim 1 and in product claim 8, this limitation does not have patentable weight as explained by MPEP 2111.05 "Functional and Nonfunctional Descriptive Material": “To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated”. The third limitation requires performing a specific operation in response to receiving a message; however, performing the specific operation doesn't depend on the contents of the message, which are described in the nonfunctional descriptive material; therefore, the contents of the wherein clause are not related to the method claim as a whole, and the claim fails to establish a functional relationship between the nonfunctional descriptive material and the claimed product; therefore, the nonfunctional descriptive material does not have weight; in order to have patentable weight, it would be necessary to positively recite every claimed step, as shown in the suggested examiner amendment.
Argument 5: Applicants argue, in page 12 par. 2, 3, as follows:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


Examiner’s response to Argument 5: The Examiner respectfully disagrees with Applicants’ argument, because Applicant’s arguments fail to comply with 37 CFR 1.111(b), because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In this case, the claims are still not in condition for allowance, as demonstrated in the instant office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-6, 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
Independent claims 1, 8 recite the following:
(a) determining access information of the terminal, wherein the access information comprises… 
(b) receiving… or carries at least one access control parameter, each of the at least one access control parameter is associated with at least one piece of access information and is not associated with…
Limitations (a) and (b) together render the claims indefinite, because they are ambiguous, having more than one reasonable interpretation alternatives: 
1st interpretation: claimed "at least one piece of access information" in (b) refers back to the same access information determined in (a); in this case, the meaning would be "… or carries at least one access control parameter, each of the at least one access control parameter is associated with at least one piece of the determined access information of the terminal…"; this interpretation has support in the specification, par. 45 in reference to Fig. 2 step 201, "determine access information of the terminal" and par. 49 in reference to Fig. 2 step 202, "each of the at least one access control parameter is associated with at least one piece of access information…", which could be the same access information determined in the previous step 201 of the same flowchart of Fig. 2.
2nd interpretation: claimed "at least one piece of access information" in (b) doesn't refer back to the access information determined in (a); in this case, the meaning would be "(a) determining a first access information of the terminal, wherein the first access information comprises… (b) receiving… or carries at least one access control parameter, each of the at least one access control parameter is associated with at least one piece of a second access information and is not associated with…"; this interpretation has support in Fig. 5 of the drawings, where par. 132 describes a piece of access information without a determining step, so the "access information" may refer to "access information" in an embodiment different from Fig. 2 or Fig. 5, for example, "access information" mentioned in par. 112 in reference to Fig. 3, or in any other embodiment. Adding "…and is not associated with the access information" in the latest response does not resolve the ambiguity, because "not associated" is very broad, and "not associated" refers to the access control parameter, not to the "access information" which has ambiguous meaning. Adding the terms "first", "second" before "access information" would not raise a new matter issue, because the specification mentions "access information" in several embodiments.
As previously demonstrated, a consultation to the specification does not resolve the above-mentioned ambiguity. Therefore, claims 1-6, 8-14 are ambiguous, and their metes and bounds are not clearly and precisely defined – Claims 2-6, 9-14 depend upon claims 1, 8, therefore they incorporate all limitations of claims 1, 8, and are therefore indefinite for the same reasons. For purposes of examination, the broadest reasonable interpretation is alternative 1; the Examiner recommends amending the claims as described in the Examiner's Recommendations.


Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Cui et al (publication number 2017/0339608), hereinafter Cui, teaches a method for a handover, where a mobile device monitors a signal strength of a serving base station, and several neighbor base stations; by comparison, the mobile device determines that a neighbor base station has the greatest signal strength, and determines that one to be a target for a handover. Each base station broadcasts access parameters as shown in Fig. 2; the mobile device makes a final decision as to handover to a target, or not, based on the measured signal strength compared against the received access parameter.

    PNG
    media_image13.png
    722
    723
    media_image13.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.20.02.aia    Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (publication number 2016/0345357), hereinafter Fan, and further in view of Rico Alvarino et al (international publication number WO 2016/205123), hereinafter Rico.

Regarding claim 1, Fan teaches an access control method applied to a terminal (the signaling diagram in Fan Fig. 2 represents a method; the UE on the left side equates to claimed terminal), comprising:

    PNG
    media_image14.png
    827
    680
    media_image14.png
    Greyscale

determining access information of the terminal (claimed "access information of the terminal" equates to Fan's "access control parameters" determined in Fan par. 61 in reference to Fig. 2, S210: "access control parameters may be determined based on several factors, for example, a load level…"; Fan teaches determining Fan's "access control parameters" also in par. 76, 79, 80, 85, 87, 88), wherein the access information comprises at least one of an access category (claimed "access category" equates to Fan's "two types of D2D based access modes" explained in Fan par. 61 in reference to Fig. 2, S210: "there are two types of D2D based access modes, i.e. contention free (CF) and contention based (CB). The above access control parameter(s) may be provided either for a D2D contention free access or for a D2D contention based access", also explained in Fan par. 95) and (the claim requirements after "and" are alternative to the requirements already met by prior art, as explained in MPEP 2173.05(h) "alternative limitations") public land mobile network (PLMN) information (claimed "public land mobile network (PLMN) information" does not have weight, because the previous alternative has been met); 
receiving a first system message and/or (claimed "and/or" is the same as "or"; only the second "alternative" will be addressed in the 103 analysis, i.e., claimed "second system message") a second system message (claimed "second system message" equates to Fan's "system information block (SIB)" received by the user equipment (UE) in par. 62, 63, in reference to Fig. 2 S211; most examples in Fan relevant to the instant case mention "SIB2") broadcast by a network side device, wherein (this wherein clause does not have patentable weight – see MPEP 2111.04 – no weight is given from here until the end of this limitation) the first system message (no weight is given to "first system message does not carry…" because of the wherein clause, and because the second system message is met by prior art) does not carry an access control parameter or carries at least one access control parameter (no weight is given to "first system message" because the second system message has been met by prior art; however, in case the Applicants decide to positively recite this feature, Fan teaches a "first system message" in par. 71 "SIB14" which carries one access control parameter "barring bitmap", which is associated with a piece of access information "access class" also in par. 71), each of the at least one access control parameter is associated with at least one piece of access information (no weight is given to "each of the at least one access control parameter" because it belongs to the "optional" first system message; however, in case the Applicants decide to positively recite this feature, Fan teaches a "first system message" in par. 71 "SIB14" which carries one access control parameter "barring bitmap", which is associated with a piece of access information "access class" also in par. 71) and is not associated with the access information of the terminal (no weight is given to "and is not associated with…" because it refers to the optional first system message), and the first system message (no weight is given to "first system message" because the second system message has been met by prior art; however, in case the Applicants decide to positively recite this feature, Fan teaches a "first system message" in par. 71 "SIB14") or the second system message (the first and second system messages here are not required, because they belong to the wherein clause, and the wherein clause does not have weight) carries a common access control parameter (even though this second system message is mentioned in a wherein clause, which doesn't have weight, claimed "second system message" equates to Fan's "SIB2" in Fan par. 70; claimed "common access parameter" equates to Fan's "barring factor" carried in SIB2 in Fan par. 70); and
performing a specific operation in response to receiving the first system message (no weight is given to "first system message" because the second system message has been met by the prior art) and/or the second system message (claimed "performing a specific operation in response to receiving the second system message" equates to Fan Fig. 2, where in S211 the UE receives a SIB message, and in S230 the UE initiates a D2D based access, i.e. performs a specific operation, based on a barring factor carried in SIB2, after having received SIB2 as explained in Fan par. 70, 71).
Fan does not explicitly teach claimed "that is not associated with the access information of the terminal" (claimed "not associated with" is very broad, and is met, in a reference, by any example of absence of an association). 
Rico teaches, in Fig. 4 and par. 47, 48, 88, that a base station 105-b transmits system information block (SIB) and master information block (MIB) messages to user equipments, UE's 115-b.

    PNG
    media_image15.png
    716
    627
    media_image15.png
    Greyscale

each of the at least one access control parameter (claimed "parameter" equates to Rico's scheduling parameter carried in MIB in par. 88, in reference to Fig. 4) is not associated with the access information of the terminal (claimed "access information of the terminal" equates to Rico's access information in par. 66: SIB1 includes access information; the access information in Rico's SIB1 is not associated with the scheduling parameter in Rico's MIB, because they are carried in different messages; Rico par. 66 explains that different messages are defined for different types of information conveyed), and
the second system message (claimed "second system message" equates to Rico's SIB3 in par. 66) carries a common access control parameter (claimed "parameter" equates to Rico's cell reselection parameters in par. 66: "SIB3 includes cell reselection parameters") that is not associated with the access information of the terminal (claimed "access information of the terminal" equates to Rico's access information in par. 66: SIB1 includes access information; the access information in Rico's SIB1 is not associated with the reselection parameters in Rico's SIB3, because they are carried in different SIB's, and par. 66 explains that different messages are defined for different types of information conveyed).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Fan, by defining different SIBs according to different types of system information conveyed, and by including access information in SIB1, including reselection parameters in a different message SIB3, and including a scheduling parameter in a different message MIB, which would result in dissociation among the information conveyed by different message types, as suggested by Rico, in order to avoid the conflict or collision in the contention based access scheme, in order to enable spectrum sharing, especially dynamic spectrum sharing between D2D services and cellular services, which is more flexible and may provide higher spectrum efficiency, in order to avoid collisions between D2D UEs, which may occur in a contention based access scheme if a plurality of UEs wants to initiate D2D communications using the same resource within a resource pool, in order to minimize the time for a UE to request the base station to schedule resources for the D2D communication, as to avoid an increase in the transmission delay (Fan par. 4, 7, 11); also in order to make devices aware of timing, scheduling, and frequency resources or else the device may not be able to connect to a wireless network, and in order to map a SIB so as to avoid collisions with other broadcast channels (Rico par. 4, 5).

Regarding claim 2, Fan teaches wherein the performing a specific operation comprises (claimed "performing a specific operation in response to receiving the second system message" equates to Fan Fig. 2, where in S211 the UE receives a SIB message, and in S230 the UE initiates a D2D based access, i.e. performs a specific operation, based on a barring factor carried in SIB2, after having received SIB2 as explained in Fan par. 70, 71): performing the specific operation according to a preset rule, wherein the preset rule is used to instruct the terminal to allow initiation of an access request for the access information; or (the claim limitations after "or" are alternative to performing a specific operation) instruct the terminal to bar initiation of an access request for the access information (Fan Fig. 2 S230 and par. 70, 71, where the UE initiates D2D based access, i.e. performs an operation as claimed, and claimed "rule" is met in Fan par. 70, where if p is lower than the value indicated by <d2dac-BarringFactor> included in SIB2, it is determined that the D2D based access is allowed; otherwise if p is higher, the D2D based access is barred, and the UE cannot inquire the base station about available resources, i.e. claimed access information, as in Fan par. 8); or instruct the terminal to apply an access control parameter agreed by a protocol to determine whether an access request for the access information is barred or not.

Regarding claim 3, Fan teaches wherein the performing a specific operation comprises (claimed "performing a specific operation in response to receiving the second system message" equates to Fan Fig. 2, where in S211 the UE receives a SIB message, and in S230 the UE initiates a D2D based access, i.e. performs a specific operation, based on a barring factor carried in SIB2, after having received SIB2 as explained in Fan par. 70, 71): determining, based on a first access control parameter, whether an access request for the access information is barred or not, wherein the first access control parameter is not associated with the access information of the terminal; or (the claim limitations after "or" are alternative to the first determining step) determining, based on a second access control parameter (Fan par. 100: "access control parameter(s) for the D2D based access of the second type"), whether an access request for the access information is barred or not (Fan Fig. 2 S230 and par. 100 in reference to Fig. 5: the UE determines in block S540 whether the D2D based access of the second type is allowed or barred based on at least one access control parameter for a D2D based access of the second type received from the base station"), wherein the second access control parameter is associated with (claimed "associated" is very broad, as explained previously; in this case, the association is that the access parameters are broadcast by a base station, so they are all associated with a base station) the access information of the terminal (claimed "access information of the terminal" equates to Fan's "access control parameters" determined in Fan par. 61 in reference to Fig. 2, S210: "access control parameters may be determined based on several factors, for example, a load level…"; Fan teaches determining Fan's "access control parameters" also in par. 76, 79, 80, 85, 87, 88).

Regarding claim 4, Fan teaches wherein the first access control parameter (the first access control parameter is not required, because the second access control parameter has been met by the prior art; however Fan provides several examples of access control parameters, including a barring time in Fan par. 87) is one of the at least one access control parameter (the barring time in Fan par. 87 is an example of an access parameter); or (the claim limitations after "or" are alternative to the first access control parameter) the common access control parameter.

Regarding claim 5, Fan teaches wherein the common access control parameter is an access control parameter pre-configured in the terminal; or (the claim limitations after "or" are alternative to the common access control parameter) the common access control parameter carried in the first system message; or (the claim limitations after "or" are alternative to the common access control parameter) the common access control parameter carried in the second system message received by the terminal (claimed "second system message" equates to Fan's "SIB2" in Fan par. 70; clearly the SIB message is received by the UE in Fan's Fig. 2 step 211; claimed "common access parameter" equates to Fan's "barring factor" carried in SIB2 in Fan par. 70), wherein the second system message is different from the first system message (no weight is given to "first system message" because the second system message has been met by prior art; however, in case the Applicants decide to positively recite this feature, Fan teaches a "first system message" in par. 71 "SIB14" which carries one access control parameter "barring bitmap", which is associated with a piece of access information "access class" also in par. 71; SIB14 is therefore different from SIB2, as the claim recites).

Regarding claim 6, Fan teaches wherein the second access control parameter (Fan par. 100: "access control parameter(s) for the D2D based access of the second type") is an access control parameter pre-configured in the terminal (claimed "access control parameter pre-configured in the terminal" is met by the access class of the UE in Fan par. 66: each UE belongs to a predefined access class, information regarding the access class to which a UE belongs is stored in the UE) and associated with (claimed "associated" is very broad) the access information of the terminal (claimed "access information of the terminal" equates to Fan's "access control parameters" determined in Fan par. 61 in reference to Fig. 2, S210: "access control parameters may be determined based on several factors, for example, a load level…"; Fan teaches determining Fan's "access control parameters" also in par. 76, 79, 80, 85, 87, 88; the association in claim 6 is met also in Fan par. 66, because the access parameters are broadcast in SIB14, among the access parameters there is a barring bitmap indicating whether an access class to which a UE belongs is barred from the D2D based access).

Regarding claim 8, Fan teaches a terminal (please refer to Fan Fig. 2: the UE on the left side equates to claimed terminal), comprising:
a memory (Fan Fig. 8 memory 802), a processor (Fan Fig. 8 data processor 801), and a program stored in the memory (Fan Fig. 8 program 803 stored in memory 802) and executable on the processor (Fan Fig. 8 data processor 801), wherein the program (Fan Fig. 8 program 803 stored in memory 802), when executed by the processor (Fan Fig. 8 data processor 801), causes the terminal (Fan Fig. 2 UE on the left) to implement:

    PNG
    media_image14.png
    827
    680
    media_image14.png
    Greyscale

determining access information of the terminal (claimed "access information of the terminal" equates to Fan's "access control parameters" determined in Fan par. 61 in reference to Fig. 2, S210: "access control parameters may be determined based on several factors, for example, a load level…"; Fan teaches determining Fan's "access control parameters" also in par. 76, 79, 80, 85, 87, 88), wherein the access information comprises at least one of an access category (claimed "access category" equates to Fan's "two types of D2D based access modes" explained in Fan par. 61 in reference to Fig. 2, S210: "there are two types of D2D based access modes, i.e. contention free (CF) and contention based (CB). The above access control parameter(s) may be provided either for a D2D contention free access or for a D2D contention based access", also explained in Fan par. 95) and (the claim requirements after "and" are alternative to the requirements already met by prior art, as explained in MPEP 2173.05(h) "alternative limitations") public land mobile network (PLMN) information (claimed "public land mobile network (PLMN) information" does not have weight, because the previous alternative has been met); 
receiving a first system message and/or (claimed "and/or" is the same as "or"; only the second "alternative" will be addressed in the 103 analysis, i.e., claimed "second system message") a second system message (claimed "second system message" equates to Fan's "system information block (SIB)" received by the user equipment (UE) in par. 62, 63, in reference to Fig. 2 S211; most examples in Fan relevant to the instant case mention "SIB2") broadcast by a network side device, wherein (this wherein clause does not have patentable weight – see MPEP 2111.04 – no weight is given from here until the end of this limitation) the first system message (no weight is given to "first system message does not carry…" because of the wherein clause, and because the second system message is met by prior art) does not carry an access control parameter or carries at least one access control parameter (no weight is given to "first system message" because the second system message has been met by prior art; however, in case the Applicants decide to positively recite this feature, Fan teaches a "first system message" in par. 71 "SIB14" which carries one access control parameter "barring bitmap", which is associated with a piece of access information "access class" also in par. 71), each of the at least one access control parameter is associated with at least one piece of access information (no weight is given to "each of the at least one access control parameter" because it belongs to the "optional" first system message; however, in case the Applicants decide to positively recite this feature, Fan teaches a "first system message" in par. 71 "SIB14" which carries one access control parameter "barring bitmap", which is associated with a piece of access information "access class" also in par. 71) and is not associated with the access information of the terminal (no weight is given to "and is not associated with…" because it refers to the optional first system message), and the first system message (no weight is given to "first system message" because the second system message has been met by prior art; however, in case the Applicants decide to positively recite this feature, Fan teaches a "first system message" in par. 71 "SIB14") or the second system message (the first and second system messages here are not required, because they belong to the wherein clause, and the wherein clause does not have weight) carries a common access control parameter (even though this second system message is mentioned in a wherein clause, which doesn't have weight, claimed "second system message" equates to Fan's "SIB2" in Fan par. 70; claimed "common access parameter" equates to Fan's "barring factor" carried in SIB2 in Fan par. 70); and
performing a specific operation in response to receiving the first system message (no weight is given to "first system message" because the second system message has been met by the prior art) and/or the second system message (claimed "performing a specific operation in response to receiving the second system message" equates to Fan Fig. 2, where in S211 the UE receives a SIB message, and in S230 the UE initiates a D2D based access, i.e. performs a specific operation, based on a barring factor carried in SIB2, after having received SIB2 as explained in Fan par. 70, 71).
Fan does not explicitly teach claimed "that is not associated with the access information of the terminal" (claimed "not associated with" is very broad, and is met, in a reference, by any example of absence of an association). 
Rico teaches, in Fig. 4 and par. 47, 48, 88, that a base station 105-b transmits system information block (SIB) and master information block (MIB) messages to user equipments, UE's 115-b.

    PNG
    media_image15.png
    716
    627
    media_image15.png
    Greyscale

each of the at least one access control parameter (claimed "parameter" equates to Rico's scheduling parameter carried in MIB in par. 88, in reference to Fig. 4) is not associated with the access information of the terminal (claimed "access information of the terminal" equates to Rico's access information in par. 66: SIB1 includes access information; the access information in Rico's SIB1 is not associated with the scheduling parameter in Rico's MIB, because they are carried in different messages; Rico par. 66 explains that different messages are defined for different types of information conveyed), and
the second system message (claimed "second system message" equates to Rico's SIB3 in par. 66) carries a common access control parameter (claimed "parameter" equates to Rico's cell reselection parameters in par. 66: "SIB3 includes cell reselection parameters") that is not associated with the access information of the terminal (claimed "access information of the terminal" equates to Rico's access information in par. 66: SIB1 includes access information; the access information in Rico's SIB1 is not associated with the reselection parameters in Rico's SIB3, because they are carried in different SIB's, and par. 66 explains that different messages are defined for different types of information conveyed).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Fan, by defining different SIBs according to different types of system information conveyed, and by including access information in SIB1, including reselection parameters in a different message SIB3, and including a scheduling parameter in a different message MIB, which would result in dissociation among the information conveyed by different message types, as suggested by Rico, in order to avoid the conflict or collision in the contention based access scheme, in order to enable spectrum sharing, especially dynamic spectrum sharing between D2D services and cellular services, which is more flexible and may provide higher spectrum efficiency, in order to avoid collisions between D2D UEs, which may occur in a contention based access scheme if a plurality of UEs wants to initiate D2D communications using the same resource within a resource pool, in order to minimize the time for a UE to request the base station to schedule resources for the D2D communication, as to avoid an increase in the transmission delay (Fan par. 4, 7, 11); also in order to make devices aware of timing, scheduling, and frequency resources or else the device may not be able to connect to a wireless network, and in order to map a SIB so as to avoid collisions with other broadcast channels (Rico par. 4, 5).

Regarding claim 9, Fan teaches wherein the performing a specific operation comprises (claimed "performing a specific operation in response to receiving the second system message" equates to Fan Fig. 2, where in S211 the UE receives a SIB message, and in S230 the UE initiates a D2D based access, i.e. performs a specific operation, based on a barring factor carried in SIB2, after having received SIB2 as explained in Fan par. 70, 71): performing the specific operation according to a preset rule, wherein the preset rule is used to instruct the terminal to allow initiation of an access request for the access information; or (the claim limitations after "or" are alternative to performing a specific operation) instruct the terminal to bar initiation of an access request for the access information (Fan Fig. 2 S230 and par. 70, 71, where the UE initiates D2D based access, i.e. performs an operation as claimed, and claimed "rule" is met in Fan par. 70, where if p is lower than the value indicated by <d2dac-BarringFactor> included in SIB2, it is determined that the D2D based access is allowed; otherwise if p is higher, the D2D based access is barred, and the UE cannot inquire the base station about available resources, i.e. claimed access information, as in Fan par. 8); or instruct the terminal to apply an access control parameter agreed by a protocol to determine whether an access request for the access information is barred or not.

Regarding claim 10, Fan teaches  wherein the performing a specific operation comprises (claimed "performing a specific operation in response to receiving the second system message" equates to Fan Fig. 2, where in S211 the UE receives a SIB message, and in S230 the UE initiates a D2D based access, i.e. performs a specific operation, based on a barring factor carried in SIB2, after having received SIB2 as explained in Fan par. 70, 71): determining, based on a first access control parameter, whether an access request for the access information is barred or not, wherein the first access control parameter is not associated with the access information of the terminal; or (the claim limitations after "or" are alternative to the first determining step) determining, based on a second access control parameter (Fan par. 100: "access control parameter(s) for the D2D based access of the second type"), whether an access request for the access information is barred or not (Fan Fig. 2 S230 and par. 100 in reference to Fig. 5: the UE determines in block S540 whether the D2D based access of the second type is allowed or barred based on at least one access control parameter for a D2D based access of the second type received from the base station"), wherein the second access control parameter is associated with (claimed "associated" is very broad, as explained previously; in this case, the association is that the access parameters are broadcast by a base station, so they are all associated with a base station) the access information of the terminal (claimed "access information of the terminal" equates to Fan's "access control parameters" determined in Fan par. 61 in reference to Fig. 2, S210: "access control parameters may be determined based on several factors, for example, a load level…"; Fan teaches determining Fan's "access control parameters" also in par. 76, 79, 80, 85, 87, 88).

Regarding claim 11, Fan teaches wherein the first access control parameter (the first access control parameter is not required, because the second access control parameter has been met by the prior art; however Fan provides several examples of access control parameters, including a barring time in Fan par. 87) is one of the at least one access control parameter (the barring time in Fan par. 87 is an example of an access parameter); or (the claim limitations after "or" are alternative to the first access control parameter) a common access control parameter, wherein the common access control parameter is not associated with the access information of the terminal.

Regarding claim 12, Fan teaches wherein the common access control parameter is an access control parameter pre-configured in the terminal; or (the claim limitations after "or" are alternative to the common access control parameter) the common access control parameter carried in the first system message; or (the claim limitations after "or" are alternative to the common access control parameter) the common access control parameter carried in a second system message received by the terminal (claimed "second system message" equates to Fan's "SIB2" in Fan par. 70; clearly the SIB message is received by the UE in Fan's Fig. 2 step 211; claimed "common access parameter" equates to Fan's "barring factor" carried in SIB2 in Fan par. 70), wherein the second system message is different from the first system message (no weight is given to "first system message" because the second system message has been met by prior art; however, in case the Applicants decide to positively recite this feature, Fan teaches a "first system message" in par. 71 "SIB14" which carries one access control parameter "barring bitmap", which is associated with a piece of access information "access class" also in par. 71; SIB14 is therefore different from SIB2, as the claim recites).

Regarding claim 13, Fan teaches wherein the second access control parameter (Fan par. 100: "access control parameter(s) for the D2D based access of the second type") is an access control parameter pre-configured in the terminal (claimed "access control parameter pre-configured in the terminal" is met by the access class of the UE in Fan par. 66: each UE belongs to a predefined access class, information regarding the access class to which a UE belongs is stored in the UE)  and associated with (claimed "associated" is very broad) the access information of the terminal (claimed "access information of the terminal" equates to Fan's "access control parameters" determined in Fan par. 61 in reference to Fig. 2, S210: "access control parameters may be determined based on several factors, for example, a load level…"; Fan teaches determining Fan's "access control parameters" also in par. 76, 79, 80, 85, 87, 88; the association in claim 6 is met also in Fan par. 66, because the access parameters are broadcast in SIB14, among the access parameters there is a barring bitmap indicating whether an access class to which a UE belongs is barred from the D2D based access).

Regarding claim 14, Fan teaches a non-transitory computer readable storage medium (Fan par. 127: "computer readable storage medium, on which the foregoing computer program instructions are stored"), wherein the computer readable storage medium stores a program (Fan par. 127: "computer readable storage medium, on which the foregoing computer program instructions are stored"), and the program, when executed by the processor (Fan par. 123: prog 803 is executed by the data processor 801), implements the steps in the access control method according to claim 1 (the method according to claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fan, as explained in the rejection analysis of claim 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/RONALD EISNER/
Primary Examiner, Art Unit 2644